Citation Nr: 0601135	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for PTSD 
prior to September 12, 2002.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

The case comes before the Board of Veterans' Appeals (Board) 
by means of an October 2001 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claims for a rating in excess of 10 percent for 
PTSD and for a total disability rating based on individual 
unemployability (TDIU).  The veteran appealed.  The records 
in this case were subsequently transferred to the RO in 
Atlanta, Georgia.  In November 2002, the Atlanta RO increased 
the rating for PTSD to 30 percent effective from September 
12, 2002.

In January 2004, the Board remanded the case to the RO for 
further development of the evidence.  While the case was on 
remand, the RO issued a decision in June 2005, that increased 
the rating for PTSD to 70 percent effective from September 
12, 2002.  As well, the RO granted entitlement to TDIU.  As 
to entitlement to TDIU, this constitutes a full grant of the 
benefit sought, so that issue is no longer before the Board 
on appeal.  The case was thereafter returned to the Board for 
continuation of appellate review.


FINDINGS OF FACT

1.  Prior to September 12, 2002, PTSD, overall, produced 
manifestations consistent with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

2.  Since September 12, 2002, PTSD, overall, has not produced 
manifestations consistent with total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSIONS OF LAW

1.  Prior to September 12, 2002, schedular criteria for 
assignment of a 30 percent rating for PTSD were met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  

2.  Since September 12, 2002, schedular criteria for 
assignment of a rating higher than 70 percent have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of the February 2004 
letter from the RO to the appellant that was issued in 
connection with the RO decision in October 2001 from which 
this appeal arises.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
Copies of disability determinations by the Social Security 
Administration (SSA) and accompanying medical records have 
been associated with the claims file.  There is no indication 
that other Federal department or agency records exist that 
should be requested.  A record from a non-VA medical source 
has also been obtained.  There is no indication that any 
pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  

The Board's January 2004 remand notes that VA had revoked the 
authority of the veteran's then-attorney to represent 
claimants.  In its remand instructions, the Board directed 
the RO to clarify the veteran's wishes regarding 
representation.  The RO's February 2004 letter to the 
appellant advised him of the cancellation of his attorney's 
authority to represent claimants before VA and of his option 
to appoint a different representative.  No response to that 
letter was forthcoming.  Hence, the veteran is now 
unrepresented in this appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required VCAA notice by letter of 
February 2004, which was after the RO's October 2001 decision 
regarding the issues on appeal.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his or her claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Under the general rating formula for the evaluation of mental 
disorders, PTSD will be rated as follows under 38 C.F.R. § 
4.130, Diagnostic Code 9411:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name. -			
						    100 percent

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. -			       70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 					       50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). -		
						       30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication. -						       
10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication. -				         0 
percent

38 C.F.R. § 4.130, Diagnostic Code 9411.


Analysis

Service connection was granted for PTSD and a 100 percent 
temporary total rating was assigned, effective October 28, 
1994.  Thereafter, a 10 percent schedular rating was 
assigned, effective August 1, 1995.  A 30 percent schedular 
rating was subsequently assigned, effective September 12, 
2002, and later a 70 percent schedular rating was assigned, 
retroactive to September 12, 2002.  Entitlement to TDIU was 
also granted, effective September 12, 2002.

The medical evidence relating to the veteran's psychiatric 
disability prior to September 12, 2002, consists of VA 
clinical records and a report from a private physician.  The 
VA clinical records include reports of psychiatric inpatient 
hospitalizations from October 23, 1996, to November 1, 1996; 
from June 17, 1997, to July 1, 1997; from April 6, 2000, to 
April 18, 2000; from July 7, 2000, to July 21, 2000; and from 
November 8, 2000, to November 24, 2000.  

VA clinical records indicate that the veteran's PTSD, prior 
to September 12, 2002, was manifested primarily by 
depression.  Presenting symptoms on admission to 
hospitalization included agitation, mood swings and hearing 
voices.  Mental status examinations showed that the veteran 
was oriented in all spheres; that his speech production was 
satisfactory; and that he denied suicidal ideation.  In all 
instances, the veteran responded to treatment and was 
improved at his discharge from the various periods of 
hospitalization.  In particular, he acknowledged that the 
phenomenon of hearing voices, that prompted one of his 
hospital admissions, had resolved prior to his discharge from 
that period of hospital treatment.  He was assigned Global 
Assessment of Functioning (GAF) scores varying from 50 to 65.  

A psychiatric examination was performed by J. Scott Andrews, 
M.D., in April 1997.  The veteran reported that he last 
worked full-time in 1996, but no longer worked because of 
pain in his feet, legs, and neck, and because of bad nerves.  
On mental status evaluation, the veteran was found to be 
well-oriented to time, place, person, and situation.  Mood 
was one of low grade depression.  There was no evidence of a 
thought disorder.  Judgment about every day affairs was only 
minimally impaired.  Abstracting ability was concretized.  
The examiner assigned a GAF score of 55.

The Global Assessment of Functioning (GAF) score is a scaled 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness."  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  

A GAF score of 31 to 40  reflects some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF score of 41 to 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Additionally, a GAF score of 51 to 60 is indicative of only 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  And a GAF 
score of 61 to 70 is indicative of even less functional 
impairment, some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  

The Board has considered the available pertinent evidence 
covering the period prior to September 12, 2002, and 
concludes that a 30 percent evaluation was warranted for PTSD 
under the criteria for evaluating psychiatric disorders cited 
above.  See, C.F.R. § 4.130, Diagnostic Code 9411.  However, 
impairment from PTSD of such magnitude as to support 
assignment of a 50 percent rating, prior to September 12, 
2002, is not demonstrated by the evidence of record.  In 
reaching these determinations, the Board has been mindful of 
the doctrine of the benefit-of-the-doubt.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

The medical evidence relating to the veteran's psychiatric 
disability since September 12, 2002, consists of VA clinical 
records.  They include reports of psychiatric 
hospitalizations from September 12, 2002, to September 23, 
2002; from March 18, 2003, to March 28, 2003; from August 6, 
2003, to August 15, 2003; and from November 10, 2003, to 
November 19, 2003.

VA clinical records indicate that the veteran's PTSD, during 
the period since September 12, 2002, has been manifested 
primarily by depression.  There was also found to be 
constriction of affect, or emotional range; diminished 
insight and judgment; and irritable mood.  Nevertheless, 
although the veteran reported sleep problems, no significant 
sleep difficulties were observed during periods of inpatient 
treatment.  As well, despite the veteran's account of hearing 
voices, no overt psychosis was detected on mental status 
examinations.  The veteran did voice suicidal thoughts on 
occasions, yet there were many instances when he denied 
suicidal ideation.  In any event, when he was monitored 
during a psychiatric inpatient hospitalization in November 
2003 after reporting suicidal thoughts, he was found to be a 
low risk for suicide.  Additionally, mental status 
examinations demonstrated that he maintains his appearance 
adequately; speech is coherent; thought content and process 
are normal; and he is alert and oriented to time, person and 
place.

The medical evidence depicting the extent of the veteran's 
psychiatric disability since September 12, 2002, reflects 
that GAF scores varied primarily in the range from 45 to 55.  
A GAF score of 35 was recorded in just one instance, on 
November 10, 2003, shortly before his admission as a 
psychiatric inpatient, apparently in view of his reported 
suicidal ideation.  However, when he was evaluated as an 
inpatient later that same day, the GAF score assigned was 45.  
Significantly, at discharge from the hospital on November 19, 
2003, the GAF score had improved to 55.  

The Board has considered the available pertinent evidence 
covering the period since September 12, 2002, and concludes 
that no more than a 70 percent evaluation is warranted for 
PTSD under the criteria for evaluating psychiatric disorders 
cited above.  Again, see C.F.R. § 4.130, Diagnostic Code 
9411.  In reaching that determination, the Board has been 
mindful of the doctrine of the benefit of the doubt.  Alemany 
and Gilbert, supra.  

The Board notes that the veteran was to appear for VA 
psychiatric examinations that were scheduled for July 1999, 
November 1999, December 1999, and May 2003.  He was informed 
of the date, time and place of each examination, but in all 
instances failed to report without adequate explanation.  
These examinations could have provided additional information 
helpful in evaluating the extent of his PTSD during the time 
period covered by this appeal.  

The record shows that SSA awarded the veteran disability 
benefits, finding that he has been totally disabled since 
November 1, 1996.  It should be noted that SSA's 
determination not only takes account of the veteran's 
psychiatric disorder, but also considers degenerative changes 
of his back.  Significantly, the veteran informed the April 
1997 private examiner that he had stopped working, not only 
because of psychiatric disability, but rather because of the 
combined effect of his nervous condition, along with several 
physical ailments.  In fact, VA medical records document that 
the veteran was diagnosed with degenerative joint disease of 
the cervical spine, lumbosacral spine and right shoulder  
Additionally, it should be noted that SSA and VA are separate 
government agencies, and they reach their disability 
determinations independent of one another.  Although the 
Board must discuss the probative value of an SSA disability 
award in reaching its decision on appeal, it is not bound by 
SSA's determination.

The Board points out that the issue on appeal is whether the 
veteran's psychiatric manifestations, exclusive of any 
physical disorders, have satisfied the criteria for ratings 
higher than those currently assigned for PTSD at any time 
during the appeal period.  For the reasons discussed above, 
the Board concludes that the criteria for a 30 percent rating 
for PTSD, but no more, prior to September 12, 2002, have been 
met, while criteria for a rating higher than 70 percent for 
PTSD, since September 12, 2002, have not been met.  


ORDER

A rating of 30 percent for PTSD prior to September 12, 2002 
is granted, subject to regulations governing the payment of 
monetary benefits.

A rating higher than 70 percent for PTSD since September 12, 
2002 is denied.  


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


